Case 1:17-cv-01047-ESH Document 68-22 Filed 06/03/19 Page 1 of 69




                       EXHIBIT
                         19
Case 1:17-cv-01047-ESH Document 68-22 Filed 06/03/19 Page 2 of 69




+LJKO\&RQILGHQWLDO$WWRUQH\V (\HV2QO\3XUVXDQWWR
                &RQILGHQWLDOLW\2UGHU




      7UDQVFULSWRI $OOLVRQ0DULH0DDVV
                    )ULGD\$XJXVW

  'HPRFUDF\3DUWQHUVHWDOY3URMHFW9HULWDV$FWLRQ)XQGHWDO




                                                            $OGHUVRQ&RXUW5HSRUWLQJ
                                                        )25'(32 
                                                        ,QIR#$OGHUVRQ5HSRUWLQJFRP
                                                         ZZZ$OGHUVRQ5HSRUWLQJFRP




                     $OGHUVRQ5HIHUHQFH1XPEHU 
     Case
Allison       1:17-cv-01047-ESH
        Marie Maass                     Document
                        Highly Confidential                68-22
                                            - Attorneys' Eyes          Filedto 06/03/19
                                                              Only - Pursuant                   Page
                                                                               Confidentiality Order   3 of 69   8/10/2018
                                                      Washington, DC                                                Page 1


   1                                  UNITED STATES DISTRICT COURT

   2                                  FOR THE DISTRICT OF COLUMBIA

   3         - - - - - - - - - - - - - - -                                    X

   4         DEMOCRACY PARTNERS, et al.,                                      :

   5                  Plaintiffs,                                             :

   6                              v.                                          :     Civil Action No.

   7         PROJECT VERITAS ACTION FUND,                                     :     17-1047 (ESH)

   8         et al.,                                                          :

   9                  Defendants.                                             :

 10          - - - - - - - - - - - - - - -                                    X

 11                                                          Washington, DC

 12                                                          Friday, August 10, 2018

 13                     HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

 14                             PURSUANT TO CONFIDENTIALITY ORDER

 15                               Videotaped Deposition of ALLISON MARIE

 16        MAASS, a defendant herein, called for examination by

 17        counsel for Plaintiffs in the above-entitled matter,

 18        pursuant to notice, the witness being duly sworn by

 19        Rebecca L. Stonerock, a Notary Public in and for the

 20        District of Columbia, taken at the offices of

 21        Sandler, Reiff, Lamb, Rosenstein & Birkenstock, 1090

 22        Vermont Avenue NW, Washington, DC, at 9:38 a.m.,

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                        www.AldersonReporting.com
     Case
Allison       1:17-cv-01047-ESH
        Marie Maass                     Document
                        Highly Confidential                68-22
                                            - Attorneys' Eyes          Filedto 06/03/19
                                                              Only - Pursuant                   Page
                                                                               Confidentiality Order   4 of 69   8/10/2018
                                                      Washington, DC                                                Page 2


   1       Friday, August 10, 2018, and the proceedings being

   2       taken down by Stenotype by Rebecca L. Stonerock, RPR,

   3       and transcribed under her direction.

   4

   5

   6

   7

   8

   9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                        www.AldersonReporting.com
     Case
Allison       1:17-cv-01047-ESH
        Marie Maass                     Document
                        Highly Confidential                68-22
                                            - Attorneys' Eyes          Filedto 06/03/19
                                                              Only - Pursuant                   Page
                                                                               Confidentiality Order   5 of 69   8/10/2018
                                                      Washington, DC                                                Page 3


   1       APPEARANCES:

   2

   3                  On behalf of the Plaintiffs:

   4                              JOSEPH E. SANDLER, ESQ.

   5                              DARA LINDENBAUM, ESQ.

   6                              Sandler, Reiff, Lamb,

   7                                  Rosenstein & Birkenstock

   8                              1090 Vermont Avenue NW, Suite 750

   9                              Washington, DC                   2005

 10                               (202 479-1111

 11                               sandler@sandlerreiff.com

 12                               lindenbaum@sandlerreiff.com

 13

 14                   On behalf of the Defendants:

 15                               PAUL A. CALLI, ESQ.

 16                               Calli Law

 17                               One Flagler Building, Suite 1100

 18                               14 Northeast First Avenue

 19                               Miami, Florida                   33132

 20                               (786)504-0911

 21                               paul-calli@callilaw.com

 22

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                        www.AldersonReporting.com
     Case
Allison       1:17-cv-01047-ESH
        Marie Maass                     Document
                        Highly Confidential                68-22
                                            - Attorneys' Eyes          Filedto 06/03/19
                                                              Only - Pursuant                   Page
                                                                               Confidentiality Order   6 of 69   8/10/2018
                                                      Washington, DC                                               Page 21


   1       video.

   2                              THE WITNESS:                 Okay.

   3                              MS. LINDENBAUM:                    Play it?

   4                              MR. SANDLER:                 Mm-hmm.

   5                              MR. CALLI:               Is this marked as an exhibit?

   6                              MR. SANDLER:                 Yes.

   7                              (Video played.)

   8       BY MR. SANDLER:

   9                  Q.          Okay.          My question is, did you believe

 10        that it was consistent with journalistic ethics to

 11        promise that particular source that his statement

 12        would be off the record and then to secretly record

 13        it and post it publicly?

 14                   A.          Well, based on my previous answer, I said

 15        if I thought it was important for the general public

 16        to know, then I think it's okay and --

 17                   Q.          And that was the case in this situation,

 18        you thought it was sufficiently important for the

 19        public to know what he told you?

 20                   A.          Yes.

 21                   Q.          Okay.          And have you done that with other

 22        sources; that is, told them it's off the record --

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                        www.AldersonReporting.com
     Case
Allison       1:17-cv-01047-ESH
        Marie Maass                     Document
                        Highly Confidential                68-22
                                            - Attorneys' Eyes          Filedto 06/03/19
                                                              Only - Pursuant                   Page
                                                                               Confidentiality Order   7 of 69   8/10/2018
                                                      Washington, DC                                               Page 22


   1       your interview with them is off the record and then

   2       secretly recorded them?

   3                  A.          No.

   4                  Q.          Okay.          Just to confirm -- and this may be

   5       repetitive.                I apologize.

   6                              During your internship at Democracy

   7       Partners, you were paid as a full-time employee of

   8       Project Veritas, right?

   9                  A.          Yes.

 10                   Q.          By Project Veritas.

 11                               When did you first become aware that there

 12        would be a plan to investigate Democracy Partners?

 13                   A.          I guess it would have been after we were

 14        made aware of Bob Creamer by Scott Foval.

 15                   Q.          Okay.          And how did you personally become

 16        aware of the -- first become aware of a potential

 17        plan to investigate Democracy Partners?

 18                   A.          How did I become aware?

 19                   Q.          Yeah.

 20                   A.          It's hard to know exactly when and how.

 21                   Q.          Sure.          Okay.         Can you tell us -- tell me

 22        generally when you first got pulled into this, in

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                        www.AldersonReporting.com
     Case
Allison       1:17-cv-01047-ESH
        Marie Maass                     Document
                        Highly Confidential                68-22
                                            - Attorneys' Eyes          Filedto 06/03/19
                                                              Only - Pursuant                   Page
                                                                               Confidentiality Order   8 of 69   8/10/2018
                                                      Washington, DC                                               Page 23


   1       effect?

   2                  A.          Like I said, after that first conversation

   3       with Scott Foval, I mean, probably just evaluated

   4       that information and went from there.

   5                  Q.          Okay.          And who -- who provided you that --

   6       with that information; that is, the contents of the

   7       conversation between Scott Foval and Mr. Hartsock?

   8                  A.          I'm sure I just saw a videotape.

   9                  Q.          Okay.          Who came up with the idea that you

 10        would assume the persona of the niece of Charles

 11        Roth?

 12                   A.          I don't remember exactly.                               I don't

 13        remember.

 14                   Q.          And Charles Roth was ultimately -- the

 15        role of Charles Roth was ultimately played by Daniel

 16        Sandini, right?

 17                   A.          Yes.

 18                   Q.          And at some point in the summer of 2016,

 19        Sandini posing as Roth called Mr. Creamer and

 20        indicated that his niece wanted to volunteer for some

 21        political work, right?                            Is that what happened?

 22                   A.          Can you repeat that?

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                        www.AldersonReporting.com
     Case
Allison       1:17-cv-01047-ESH
        Marie Maass                     Document
                        Highly Confidential                68-22
                                            - Attorneys' Eyes          Filedto 06/03/19
                                                              Only - Pursuant                   Page
                                                                               Confidentiality Order   9 of 69   8/10/2018
                                                      Washington, DC                                               Page 24


   1                  Q.          Sure.          At some point in the summer of

   2       2016, Sandini posing as Roth called Mr. Creamer and

   3       said his niece, Angela Brandt, wanted to volunteer

   4       for some political work, right?

   5                  A.          I mean, I don't remember if it was a phone

   6       call or in person.                        I don't remember exactly when it

   7       was.

   8                  Q.          Okay.          At some point you were put in touch

   9       with an organization claiming to do some kind of

 10        demonstration or activity at the Republican National

 11        Convention in Cleveland, right?

 12                   A.          Well, a person.

 13                   Q.          Okay.          Who was that person?

 14                   A.          Zulema Rodriguez --

 15                   Q.          Okay.          And --

 16                   A.          -- I think was her name.

 17                   Q.          -- who put you in touch with

 18        Ms. Rodriguez?

 19                   A.          Bob Creamer.

 20                   Q.          Did you speak to Bob -- had you spoken to

 21        Bob Creamer at that point when you were put in touch

 22        with -- with her?

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                        www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   10 of 69       8/10/2018
                                                      Washington, DC                                                   Page 25


   1                  A.          Before I spoke to her?

   2                  Q.          Yes.

   3                  A.          I think I spoke to him on the phone.                                           I

   4       did, yes.              I spoke to him on the phone.

   5                  Q.          Okay.          And what did you tell him in that

   6       phone call?

   7                              Before I get there, when did that -- do

   8       you remember approximately when that call took place?

   9                  A.          Before the Republican Convention.

 10                   Q.          Okay.          What did you tell him on that phone

 11        call?

 12                   A.          I can't remember exactly because that was

 13        two years ago.

 14                   Q.          And do you remember generally what you

 15        told him about who you were?

 16                   A.          I'm sure I told him my name was Angela

 17        Brandt.            I don't remember exactly.

 18                   Q.          Do you remember anything else you told him

 19        on that call?

 20                   A.          As I have said several times now, I don't

 21        really remember the phone call.

 22                   Q.          Okay.          And Ms.           Rodriguez, what

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   11 of 69   8/10/2018
                                                      Washington, DC                                               Page 26


   1       organization was she associated with?

   2                  A.          I can't remember now.

   3                  Q.          And you got in touch with Ms. Rodriguez?

   4                  A.          I did.

   5                  Q.          And how did you get in touch with her?                                          By

   6       phone?

   7                  A.          I probably called.

   8                  Q.          Okay.          And what did you tell her?

   9                  A.          Probably that I wanted to volunteer.

 10                   Q.          Okay.          Do you remember telling her

 11        anything about yourself or your background?

 12                   A.          Probably that my name was Angela Brandt,

 13        but beyond that I don't remember.

 14                   Q.          Okay.          And why did you offer to volunteer

 15        with this group in Cleveland, the name of which you

 16        don't recall now?

 17                   A.          Just to collect more information.

 18                   Q.          About what?

 19                   A.          Well, it was an investigation into what

 20        was going on with Democracy Partners and the DNC.                                                      So

 21        I probably saw this as, you know, a way in.

 22                   Q.          And was it -- was it your belief that

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   12 of 69   8/10/2018
                                                      Washington, DC                                               Page 27


   1       Democracy Partners was involved in some way with this

   2       group that Ms. Rodriguez was associated with?

   3                  A.          Well, Bob Creamer introduced me.

   4                  Q.          Did he tell you that -- that he -- that

   5       his -- any of his companies or Democracy Partners had

   6       something to do with her organization?

   7                  A.          I can't remember the exact conversation,

   8       but I know they were involved because Zuli -- yeah,

   9       Zuli is what she went by.                               Pretty sure -- she was

 10        involved in phone calls with Bob Creamer, if I

 11        remember correctly, every day.                                     So they were

 12        obviously involved with each other.

 13                   Q.          And did you have some basis to believe at

 14        the time you volunteered with this group in Cleveland

 15        at the Republican Convention, that this group would

 16        be engaged in some kind of unlawful activity that

 17        should be exposed and reported on?

 18                   A.          The point of an investigation is to see

 19        what they're doing.                         So I guess that was the point,

 20        see what -- what was going on, legal or not.

 21                   Q.          Before you began your volunteer work with

 22        this group -- my question is before you began your

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   13 of 69   8/10/2018
                                                      Washington, DC                                               Page 28


   1       volunteer work with this group, did you have some

   2       basis to believe that they were planning to engage in

   3       some unlawful activity?

   4                  A.          And that's what I'm saying, I was there

   5       to -- to investigate whether they were or not.

   6                  Q.          Okay.          But you didn't have any reason to

   7       believe that they were going to do that before you

   8       began your volunteer work.

   9                  A.          Zuli, just her and her group, if they were

 10        going to be doing anything illegal?

 11                   Q.          Right.

 12                   A.          I guess what we had is just what Scott

 13        Foval and Bob Creamer had told us before.

 14                   Q.          And had Mr. -- do you recall if Mr. Foval

 15        had said anything about Ms. Rodriguez's group in his

 16        discussions with Christian Hartsock?

 17                   A.          Scott Foval hadn't.

 18                   Q.          And you didn't have any other basis other

 19        than Scott Foval's conversation with Mr. Hartsock to

 20        believe that this group might be engaged in any

 21        unlawful activity in Cleveland?

 22                   A.          Well, they're all connected.

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   14 of 69   8/10/2018
                                                      Washington, DC                                               Page 29


   1                  Q.          How is Mr. Foval connected with

   2       Ms. Rodriguez?

   3                  A.          Bob Creamer.

   4                  Q.          You mean they both know him?

   5                  A.          Well, they both of course are involved on

   6       the same side of this election.                                      They both had

   7       similar goals.

   8                  Q.          Any other connections between Mr. Foval

   9       and Ms. Rodriguez?

 10                   A.          Other than they were both in our videos.

 11                   Q.          In the same video?

 12                   A.          No, but they were both part of the

 13        investigation.

 14                   Q.          During what time period did you volunteer

 15        for this group in Cleveland?

 16                   A.          At the Republican National Convention,

 17        during that --

 18                   Q.          How many days were you out there?

 19                   A.          A couple.              I can't remember exactly.

 20                   Q.          And what did you do as a volunteer for

 21        this group?

 22                   A.          I painted bricks on fabric.

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   15 of 69   8/10/2018
                                                      Washington, DC                                               Page 30


   1                  Q.          Sorry?

   2                  A.          I painted bricks on fabric.

   3                  Q.          And for what purpose were you asked to do

   4       that work?

   5                  A.          For a -- for a protest.

   6                  Q.          What was the nature of that protest?

   7                  A.          Against building the wall.

   8                  Q.          Okay.          And what was done with the bricks

   9       that you helped create --

 10                   A.          They turned into ponchos.                               We turned them

 11        into ponchos.

 12                   Q.          Okay.          But were they -- were the bricks

 13        used in a -- in a mock wall of some sort out there?

 14                   A.          They were painted on the ponchos.

 15                   Q.          I see.           Okay.         And then it was -- they

 16        were used in some kind of demonstration?

 17                   A.          And then I wore it.

 18                   Q.          At the demonstration?

 19                   A.          Mm-hmm.

 20                   Q.          And was the demonstration out in

 21        public -- --

 22                   A.          Yep.

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   16 of 69   8/10/2018
                                                      Washington, DC                                               Page 31


   1                  Q.          -- public view?                    Was it covered by the

   2       press?

   3                  A.          Yes.

   4                  Q.          And while you were volunteering for this

   5       group, you wore a recording device and secretly

   6       recorded your interactions with members of the group,

   7       right?

   8                  A.          Yes.

   9                  Q.          Okay.          And did you uncover any illegal

 10        activity that this group was engaged in?

 11                   A.          That specific group, no.

 12                   Q.          While you were at the Republican National

 13        Convention in Cleveland, did you uncover any illegal

 14        activity by any other group?

 15                   A.          No.       I don't think we ever -- never mind.

 16        Nothing.

 17                   Q.          Hmm?

 18                   A.          Continue.

 19                   Q.          Okay.          And then after the convention,

 20        Sandini posing as Roth called Mr. Creamer and

 21        suggested that his niece Angela wanted to be involved

 22        in some further activity with the progressive

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   17 of 69   8/10/2018
                                                      Washington, DC                                               Page 54


   1       guidance on nonlegal matters that you were given,

   2       sort of general instructions or guidance, other than

   3       in terms of avoiding anything illegal that you were

   4       given about your internship?

   5                  A.          I guess just the typical discussion we

   6       have before an investigation.

   7                  Q.          And tell me about what that would involve.

   8                  A.          You know, just talk about what we're going

   9       to do, how we're going to do it.

 10                   Q.          Okay.          And what -- what was the discussion

 11        about what you were going to do and how you were

 12        going to do it?

 13                   A.          So I would be an intern at Democracy

 14        Partners and I would try to collect as much

 15        information as possible.

 16                   Q.          And you were given a recording device to

 17        wear during your internship with Democracy Partners,

 18        right?

 19                   A.          Yes.

 20                   Q.          And were you given instructions about how

 21        to affix that device, you know, to your clothing,

 22        like how you would wear it?                                 How and where you wear

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   18 of 69   8/10/2018
                                                      Washington, DC                                               Page 55


   1       the device?

   2                  A.          I was shown how to use it.

   3                  Q.          Okay.          And were you given instructions

   4       about how to operate it?

   5                  A.          In order to know how to use it, yeah.

   6                  Q.          Okay.          And was there a system for -- some

   7       kind of system for regular reporting or debriefing on

   8       your activity during your internship?                                            In other

   9       words, was there -- was there a system set up for

 10        some kind of regular reporting by you about your

 11        activities?

 12                   A.          Reporting how?

 13                   Q.          Orally, written to other -- to any --

 14        somebody in Project Veritas.

 15                   A.          You mean relaying the information to

 16        someone at Project Veritas?

 17                   Q.          Yes.

 18                   A.          Yes.

 19                   Q.          Okay.          And first of all, was there a --

 20        was there a particular individual at Veritas who

 21        oversaw or supervised your activities as an intern at

 22        Democracy Partners?

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   19 of 69   8/10/2018
                                                      Washington, DC                                               Page 56


   1                  A.          It was kind of a little bit of a group

   2       effort.

   3                  Q.          Okay.          And who were the members of that

   4       group?

   5                  A.          Joe Halderman was involved, the other

   6       journalist involved.

   7                  Q.          Who's the other journalist you're

   8       referring to?

   9                  A.          Well, like Roth.

 10                   Q.          Okay.

 11                   A.          I guess James would have been involved

 12        with some of it.

 13                   Q.          How about Mr. Hartsock?

 14                   A.          He would be involved.

 15                   Q.          Anyone else you can think of?

 16                   A.          And that would have been the main group.

 17                   Q.          Okay.          Were you asked to prepare regular

 18        written reports of your activities?

 19                   A.          Yes.

 20                   Q.          And were you given guidance about -- let

 21        me ask you first how -- how often you should prepare

 22        them?

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   20 of 69   8/10/2018
                                                      Washington, DC                                               Page 57


   1                  A.          We did it after every day.

   2                  Q.          Okay.          And were you given guidance on what

   3       format those reports should be prepared in?

   4                  A.          Yes.

   5                  Q.          And what was that guidance?

   6                  A.          There was a template.

   7                  Q.          And you were -- you were provided a

   8       written template for it?                              For those reports?

   9                  A.          Yes.

 10                   Q.          Okay.          And were you given guidance about

 11        what to put down in those reports?                                         What information

 12        you should write down?

 13                   A.          I guess, yes.                  Write down all relevant

 14        information.

 15                   Q.          And relevant to -- to what?                                 What was --

 16                   A.          To the investigation.

 17                   Q.          Okay.          I mean, obviously, you didn't --

 18        you didn't write down everything -- every single

 19        thing that happened each day in those reports, right?

 20                   A.          I wrote down everything that would have

 21        been relevant.

 22                   Q.          Everything you believe was relevant to the

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   21 of 69    8/10/2018
                                                      Washington, DC                                                Page 58


   1       investigation --

   2                  A.          Yes.

   3                  Q.          -- to your work as an intern.

   4                  A.          Yes.

   5                              MR. SANDLER:                 All right.               Let's take --

   6       let's take a ten-minute break if we could.

   7                              THE VIDEOGRAPHER:                       Off the record.                   The

   8       time is 10:36.

   9                              (Recess.)

 10                               THE VIDEOGRAPHER:                       On the record.                   The

 11        time is 10:47.

 12        BY MR. SANDLER:

 13                   Q.          Okay.          After you started your -- at some

 14        point after you started your internship at Democracy

 15        Partners, Lauren Windsor asked you for a resume,

 16        right?

 17                   A.          Yes.

 18                   Q.          And you provided her a resume?

 19                   A.          Yep.

 20                   Q.          Did you create that resume before or after

 21        she asked for one?

 22                   A.          Probably after.

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   22 of 69   8/10/2018
                                                      Washington, DC                                               Page 59


   1                  Q.          You don't remember one way or the other?

   2                  A.          No.       I do not.

   3                  Q.          Let me ask that this be marked as the next

   4       exhibit.

   5                                        (Maass Exhibit No. 8 was marked for

   6                                        identification.)

   7       BY MR. SANDLER:

   8                  Q.          Showing you what's been marked as Maass

   9       Exhibit 8, the first page is an e-mail from Angela

 10        Brandt sent September 23rd, 2016, to Lauren Windsor,

 11        subject:             Resume.            And it says, "Attached is my

 12        resume."

 13                               Did you send that e-mail to Lauren

 14        Windsor?

 15                   A.          It looks like it.

 16                   Q.          And is the second page the resume that was

 17        attached to that e-mail?

 18                   A.          Must be.

 19                   Q.          Did you create this resume?

 20                   A.          Yes.

 21                   Q.          And is anything on this resume true?

 22                   A.          I think some of my skills are accurate.

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   23 of 69   8/10/2018
                                                      Washington, DC                                               Page 60


   1                  Q.          Okay.          What about the experience listed

   2       under the subtitle "Experience," the stints at

   3       Applebee's and 1020?

   4                  A.          Is that accurate?

   5                  Q.          Yeah.

   6                  A.          No.

   7                  Q.          How about the education?

   8                  A.          No.

   9                  Q.          Where did you in fact go to high school?

 10                   A.          Big Lake High School.

 11                   Q.          In Minnesota?

 12                   A.          Yeah.

 13                               MR. SANDLER:                 I ask that this be marked as

 14        the next exhibit.

 15                                         (Maass Exhibit No. 9 was marked for

 16                                         identification.)

 17        BY MR. SANDLER:

 18                   Q.          Referring -- showing you what's been

 19        marked as Maass Exhibit 9.                                Just so you know, this

 20        was produced to us by Project Veritas and the page --

 21        order of the pages is as they were produced to us.

 22                               It says -- it's an e-mail from somebody

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   24 of 69   8/10/2018
                                                      Washington, DC                                               Page 61


   1       blacked out, redacted, sent September 14th, 2016 to

   2       Allison Maass, subject:                             Angela Brandt, attachment

   3       student ID.                And then under it says, "How's this" and

   4       then there's an e-mail from you to somebody whose

   5       name is redacted, subject:                                Angela Brandt.

   6                              Do you recall these -- this exchange of

   7       e-mails?

   8                  A.          I mean, it must have happened.

   9                  Q.          Looking at the second page, this is a --

 10        appears to be an ID card or a picture of an ID card

 11        for Angela Brandt from Kingsborough Community

 12        College.

 13                               Have you seen this before?

 14                   A.          Yes.

 15                   Q.          Who created this fake ID?

 16                   A.          Someone at Project Veritas.

 17                   Q.          Not you?

 18                   A.          No.

 19                   Q.          Did you ask that person to create it?

 20                   A.          Probably.

 21                   Q.          And for what purpose did you ask that it

 22        be created?

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   25 of 69   8/10/2018
                                                      Washington, DC                                               Page 62


   1                  A.          Supporting documentation of my alias.

   2                  Q.          Okay.          And did you carry that ID on your

   3       person during your internship?

   4                  A.          Yes.

   5                  Q.          Did you have occasion to present this ID

   6       during your internship?

   7                  A.          Yes.

   8                  Q.          Okay.          Do you remember approximately how

   9       many times you presented it?                                   I understand this is --

 10                   A.          Yeah.          It's hard to remember, but I do

 11        know I for sure used it at a building I went to, like

 12        a union building.

 13                   Q.          Was it Communication Workers of America?

 14                   A.          Must have been.

 15                   Q.          Okay.          Did you ever -- do you recall

 16        presenting it at the front desk of any other

 17        building?

 18                   A.          Yeah, that's -- I don't remember exactly.

 19        I do know I never presented it at the front desk of

 20        the Democracy Partners building, though.

 21                   Q.          Okay.          And did you ever present it at the

 22        Democratic National Committee, do you remember?

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   26 of 69   8/10/2018
                                                      Washington, DC                                               Page 63


   1                  A.          I don't -- I might have.

   2                  Q.          Okay.          With respect to the recording

   3       device that you wore during your internship, did you

   4       have that on continuously during the workday, each

   5       workday that you were there at Democracy Partners?

   6                  A.          Yeah, pretty much.

   7                  Q.          Did you ever turn it off during the

   8       workday?

   9                  A.          Sometimes, when I went to the bathroom.

 10                   Q.          Okay.          Any other times you remember?

 11                   A.          If I was changing out a battery.                                       I mean,

 12        there would be small moments, but I almost

 13        continuously had it on the entire time.

 14                   Q.          Okay.          Did you ever turn it off to engage

 15        in discussions with officials at Project Veritas

 16        during the workday?

 17                   A.          I didn't -- you know, I really didn't talk

 18        to them that much --

 19                   Q.          During the workday?

 20                   A.          -- over the phone that it would be

 21        recorded, but I might have.

 22                   Q.          Okay.          Did it ever break down and stop

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   27 of 69   8/10/2018
                                                      Washington, DC                                               Page 64


   1       recording when you -- you know, you hadn't meant to

   2       turn it off?

   3                  A.          No.

   4                  Q.          Would you have known if that had happened?

   5                  A.          Probably.

   6                  Q.          Apart from turning in the written reports

   7       that you referred to, and we'll talk about those, was

   8       there some kind of regular oral debriefing in person

   9       or on the phone about your -- to -- to officials at

 10        Project Veritas about your activities during the days

 11        you interned?

 12                   A.          I did talk to them other than the reports.

 13                   Q.          Was it a regular -- regularly scheduled

 14        debriefing call for that?

 15                   A.          Not that I remember.

 16                   Q.          Did you -- when you say you talked to

 17        them, was that mostly on the telephone?

 18                   A.          Sometimes it would be on the telephone.

 19                   Q.          Were there debriefing meetings in person

 20        at their headquarters in New York?

 21                   A.          Sometimes.

 22                   Q.          Okay.          Does that mean you would -- in some

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   28 of 69   8/10/2018
                                                      Washington, DC                                               Page 65


   1       cases you traveled back between Washington and

   2       New York during your internship?

   3                  A.          I did.

   4                  Q.          All right.               On the debriefing calls, who

   5       was on those calls?

   6                  A.          It would vary.

   7                  Q.          All right.

   8                              MR. SANDLER:                 Let me ask that this be

   9       marked as the --

 10        BY MR. SANDLER:

 11                   Q.          Oh, actually -- yeah, let me ask about --

 12        do you recall if you had the recording device on --

 13        well, you mentioned this meeting you went to at the

 14        union, the Communication Workers.                                        Do you remember --

 15        do you know if you had the recording device on during

 16        the entire time you were at that meeting?

 17                   A.          Probably.

 18                   Q.          Okay.          And what about the Center for

 19        American Progress?

 20                   A.          Probably.

 21                   Q.          And did you have it on all -- during the

 22        times you were at the Democratic National Committee?

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   29 of 69   8/10/2018
                                                      Washington, DC                                               Page 66


   1                  A.          Probably.

   2                  Q.          Did you -- when you entered -- because we

   3       talked -- I had asked you about showing the ID and so

   4       forth.           Did you have the recording device on when you

   5       walked into the Democratic National Committee, do you

   6       remember?

   7                  A.          No.

   8                  Q.          And -- okay.

   9                  A.          Well, one time I did.

 10                   Q.          How about the other times?

 11                   A.          No.

 12                               MR. SANDLER:                 Let me ask that this be

 13        marked as the next exhibit.

 14                                         (Maass Exhibit No. 10 was marked for

 15                                         identification.)

 16        BY MR. SANDLER:

 17                   Q.          Showing you what's been marked as Maass

 18        Exhibit 10, it's an e-mail from Angela Brandt to

 19        Lauren Windsor dated September 21st, 2016.

 20                               Did you send this e-mail to Ms. Windsor?

 21                   A.          Must have.

 22                   Q.          Okay.          And it says, "Emergency contact

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   30 of 69   8/10/2018
                                                      Washington, DC                                               Page 67


   1       Charles Roth," with a (415) phone number.                                                  Why were

   2       you sending emergency contact information to

   3       Ms. Windsor?

   4                  A.          She asked me to.

   5                  Q.          Okay.          And you provided this -- the name

   6       of Charles Roth at this phone number, right?

   7                  A.          Yep.

   8                  Q.          And if somebody called this -- that phone

   9       number, who would have answered?

 10                   A.          Well, Lauren did call that phone number.

 11                   Q.          And who answered?

 12                   A.          Joe Halderman.

 13                   Q.          Okay.          And was that -- did Joe Halderman

 14        have that phone with him that was assigned to that

 15        number in case someone had to use it?

 16                   A.          Yeah, must have.

 17                   Q.          Okay.          And this -- underneath that it

 18        says -- there's an e-mail address,

 19        angelabrandt94@gmail.com.                               That's the e-mail address

 20        you created?

 21                   A.          Well, this is the e-mail that I got at

 22        that address.

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   31 of 69   8/10/2018
                                                      Washington, DC                                               Page 68


   1                  Q.          But that's the e-mail address you created

   2       to use as Angela Brandt, right?

   3                  A.          Yes.

   4                  Q.          And were you -- is that the e-mail you

   5       used during your -- for all your work e-mail during

   6       your internship at Democracy Partners?

   7                  A.          Yes.

   8                  Q.          They didn't assign you a Democracy

   9       Partners e-mail?

 10                   A.          No.

 11                   Q.          Going back to -- you said you didn't have

 12        the recording device turned in when you walked into

 13        the DNC in most of the cases.                                    Why was that?

 14                   A.          There was a metal detector.

 15                   Q.          I see.           Okay.         So how would you -- you had

 16        to take it -- you basically had to take it off to get

 17        in the building?                      I don't -- what --

 18                   A.          Well, do you know what the camera looks

 19        like?

 20                   Q.          I do not.              Why don't you tell us what the

 21        camera looks like.

 22                   A.          It's a regular camera with a wire that

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   32 of 69   8/10/2018
                                                      Washington, DC                                               Page 69


   1       connects to a button.

   2                  Q.          How did you smuggle that into the DNC?

   3                  A.          I mean, I really wouldn't call it

   4       smuggling.               I put it in my bag.

   5                  Q.          I see.           Okay.         So you put it in your bag

   6       so that it wouldn't -- it wouldn't be triggered by

   7       the metal director.

   8                  A.          On my body, yes.

   9                  Q.          All right.               And what about the

 10        Communication Workers.                            Why would you not have had it

 11        turned on when you walked into the Communication

 12        Workers?

 13                   A.          Because in case there was a metal

 14        detector.

 15                               MR. SANDLER:                 Okay.          Let me ask that this

 16        be marked as the next exhibit.

 17                                         (Maass Exhibit No. 11 was marked for

 18                                         identification.)

 19        BY MR. SANDLER:

 20                   Q.          This is -- showing you what's been marked

 21        as Maass Exhibit 11, this appears to be an e-mail

 22        from Lauren Windsor to Angela Brandt dated

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   33 of 69   8/10/2018
                                                      Washington, DC                                               Page 70


   1       September 21st, 2016, subject:                                     Phone system

   2       information.

   3                              Do you remember what this information was

   4       that she was sending you?

   5                  A.          Yeah, it was their phone system.

   6                  Q.          What do you mean?                       What about their phone

   7       system was she sending you?

   8                  A.          It -- it was their phone system.                                       So if

   9       somebody called these -- they'd call the main number

 10        and these were the extensions to their offices.

 11                   Q.          And was it -- I see.                          Was it part of your

 12        responsibility to answer the phones in the office?

 13                   A.          I was never specifically told to.

 14        Sometimes I would if I was there.

 15                   Q.          Okay.          And what -- this PIN number at the

 16        bottom, 1234, what was that to get into?

 17                   A.          The -- just the phone system.

 18                   Q.          You mean, like, to retrieve voice mails?

 19                   A.          No.

 20                   Q.          You said "get into."                          Just what do you

 21        mean?          I don't --

 22                   A.          Just their phone system was messed up kind

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   34 of 69   8/10/2018
                                                      Washington, DC                                               Page 71


   1       of, so the extensions weren't working.                                             So she asked

   2       me to fix that.

   3                  Q.          I see.           Okay.         And what did you do to fix

   4       it?

   5                  A.          I just fixed it so when somebody called, I

   6       could pass it on to their extension, because that

   7       wasn't working before.

   8                  Q.          Okay.

   9                  A.          It was very -- very basic.

 10                   Q.          Okay.          You were given a keycard for access

 11        to the Democracy Partners' suite, right?

 12                   A.          Yep.

 13                   Q.          And during the day -- on the days when you

 14        interned at Democracy Partners, were the doors to the

 15        suite generally open at the time you arrived?

 16                   A.          Yep.

 17                   Q.          And was somebody else in the office

 18        generally when you arrived?

 19                   A.          Yep.

 20                   Q.          Okay.          Had you been introduced to

 21        everybody in the office?

 22                   A.          The people who worked there continuously.

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   35 of 69   8/10/2018
                                                      Washington, DC                                               Page 72


   1                  Q.          Okay.          Was there ever a time when you

   2       needed to use your keycard to get into the office?

   3                  A.          Once.

   4                  Q.          And when was that?

   5                  A.          One morning I got there five minutes

   6       before everyone else did.

   7                  Q.          Okay.          And you needed your keycard to get

   8       in?

   9                  A.          Yes.

 10                   Q.          All right.               At the front desk -- and this

 11        was at 1250 I Street, right?                                   You don't remember the

 12        address?

 13                   A.          I'm sure you know the address.

 14                   Q.          Okay.          The building in which the Democracy

 15        Partners' suite was located, was there a desk in the

 16        lobby there that you had to check in with?

 17                   A.          Well, there was a desk, not that you had

 18        to check in with.

 19                   Q.          Okay.          Did anybody introduce you to the

 20        security guard there at that desk?

 21                   A.          No.

 22                   Q.          Okay.          All right.

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   36 of 69   8/10/2018
                                                      Washington, DC                                               Page 73


   1                              MR. SANDLER:                 Let me ask that this be

   2       marked as the next exhibit.

   3                                        (Maass Exhibit No. 12 was marked for

   4                                        identification.)

   5       BY MR. SANDLER:

   6                  Q.          And take a look at it and let me know when

   7       you're finished.

   8                  A.          (Witness complies.)

   9                  Q.          Okay.          Showing you what's been marked as

 10        Maass Exhibit 12, can you identify this document?

 11                   A.          One of my reports.

 12                   Q.          And this was a written report you did of

 13        your -- what happened during the first day of your

 14        internship at Democracy Partners, right?

 15                   A.          That's what it says.

 16                   Q.          Well, was it?

 17                   A.          Must have been.                    I said this was my first

 18        day.

 19                   Q.          Okay.          And at the top there's an e-mail

 20        from James O'Keefe to unidentified individuals at

 21        Project Veritas dated September 21st, and it says,

 22        "Let's make sure we discuss Allison's progress every

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   37 of 69   8/10/2018
                                                      Washington, DC                                               Page 74


   1       day in the meeting from her daily activities the day

   2       before so we can help her strategize."

   3                              Do you see that?

   4                  A.          Mm-hmm.

   5                  Q.          Was there a daily meeting that you

   6       personally participated in to review your activities

   7       from the prior day?

   8                  A.          I don't remember a daily meeting.

   9                  Q.          There wasn't, like, a nightly conference

 10        call about it?

 11                   A.          I don't remember there being a scheduled

 12        daily conference call.

 13                   Q.          Okay.          Were there -- were there conference

 14        calls that were just kind of scheduled as you went --

 15        as they went along?

 16                   A.          We did talk sometimes, yeah.

 17                   Q.          Okay.          If you look down at the PV video

 18        summary form, the first block of text, it says,

 19        "Script/operation:                        Bracketing, surrogate voters and

 20        find and follow any other leads."

 21                               Do you see that?

 22                   A.          Mm-hmm.

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   38 of 69   8/10/2018
                                                      Washington, DC                                               Page 75


   1                  Q.          What does "surrogate voters" refer to

   2       there?

   3                  A.          I think it refers to what Scott Foval had

   4       said.

   5                  Q.          Okay.          And what had Scott Foval said that

   6       made you think that you would find some activity

   7       related to surrogate voters at Democracy Partners?

   8                  A.          Well, I mean, he talked about, if I

   9       remember correctly, bussing voters, surrogate voters.

 10        So we were investigating to see if we could find any

 11        more information.

 12                   Q.          Had he indicated, do you recall, that Bob

 13        Creamer had been involved in planning a surrogate

 14        voter scheme?

 15                   A.          Well, Scott Foval said that he had.

 16                   Q.          That Creamer had been involved in planning

 17        one?

 18                   A.          That's what I remember, yeah.

 19                   Q.          And that was your understanding when you

 20        went into this first day of your internship?

 21                   A.          Yeah, just to find out any more

 22        information.

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   39 of 69   8/10/2018
                                                      Washington, DC                                               Page 76


   1                  Q.          And what does "bracketing" refer to?

   2                  A.          Yeah.          Some of this terminology -- that

   3       was the kind of fake protests that they set up.

   4                  Q.          Okay.          And what was the -- what, in your

   5       understanding -- and I'm referring to this time, not

   6       necessarily anything you learned since.                                              What was

   7       your understanding of what was fake about it exactly,

   8       about the protests?

   9                  A.          When I first started?

 10                   Q.          Yes.

 11                   A.          Well, we knew that they were involved

 12        in -- like I had said earlier, that there were these

 13        grassroot protests, but they were involved in setting

 14        all of them up.                     It's hard to remember exactly what I

 15        knew two years ago at this moment after knowing

 16        everything now.

 17                   Q.          Okay.          Sure.         Okay.          It says, if you look

 18        at the -- beginning of the text, "This was my first

 19        day at Democracy Partners as an intern.                                              There is

 20        only four people who work in the office, Bob, Aaron

 21        Black, Mike Lux and Lauren Windsor."

 22                               Were -- were you introduced to all of them

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   40 of 69   8/10/2018
                                                      Washington, DC                                               Page 77


   1       the first day, do you remember?

   2                  A.          Yes.

   3                  Q.          "Bob and Aaron do the bracketing program

   4       and Aaron said he works for the DNC.                                           I wasn't asked

   5       for any information, but at the end of the day, Bob

   6       said Lauren would be giving me an NDA to sign.                                                    I'll

   7       also be getting a key to the office tomorrow."

   8                              What did you -- what were you referring to

   9       when you used the term "NDA"?

 10                   A.          Well, typically NDA means nondisclosure

 11        agreement.

 12                   Q.          And what is a non -- what is your

 13        understanding of a nondisclosure agreement?

 14                   A.          When you sign an NDA, you are agreeing not

 15        to give any information about, I guess, the company.

 16                   Q.          Okay.          If you look -- turn to the third

 17        page of the -- of this document.                                       It's a little hard

 18        to follow because it's not -- oh, I'll give you --

 19        the timestamp says from 5:08 to 24:22.                                             It's about 12

 20        lines down.

 21                               It says, "I am on the daily call with the

 22        Clinton campaign and the DNC.                                    I suggest at least one

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   41 of 69   8/10/2018
                                                      Washington, DC                                               Page 78


   1       person listen to this phone call to listen for

   2       anything I might have missed."

   3                              What was the daily call with the Clinton

   4       and the DNC about?

   5                  A.          About bracketing and their activities.

   6                  Q.          Okay.          And on those calls about

   7       bracketing -- and again, bracketing refers to these

   8       protests at Trump and Republican events?

   9                  A.          That they set up.

 10                   Q.          Okay.          That they set up.                      And on the

 11        calls, did they discuss plans for future events or

 12        just debrief from past events, both?                                           What was the

 13        discussion?

 14                   A.          Both.

 15                   Q.          All right.               And how many people were on

 16        the calls, do you know?

 17                   A.          A lot.

 18                   Q.          All right.               And how did you happen to be

 19        put on the call?                      Did you call a dial-in?                              Were you

 20        on a speakerphone at Democracy Partners of other

 21        people or how did you typically --

 22                   A.          Well, I think on this day I was -- might

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   42 of 69   8/10/2018
                                                      Washington, DC                                               Page 79


   1       have listened with Bob.

   2                  Q.          So the call was on a speakerphone?

   3                  A.          Sometimes it was, yeah.

   4                  Q.          Were there times when you used a pass code

   5       to call in yourself?

   6                  A.          Yeah.          But it was given out to a lot of

   7       people.            It was like a mass e-mail with information.

   8                  Q.          Okay.          Do you -- do you know exactly how

   9       many people?

 10                   A.          No.       But there was a lot from all over the

 11        country.

 12                   Q.          Okay.          And when you say "from all over the

 13        country," let me ask you about that.                                           You -- while

 14        you were on these calls, you recorded what was taking

 15        place on the call itself, right?

 16                   A.          Well, my camera was on on my body.

 17                   Q.          But could the recording -- did the

 18        recording device pick up other participants in the

 19        call or just your end?

 20                   A.          If I had it on speakerphone, it would pick

 21        up.

 22                   Q.          Okay.          And what happens when you dialed

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   43 of 69   8/10/2018
                                                      Washington, DC                                               Page 80


   1       this number that was given -- that wasn't on

   2       speakerphone?                  Your recording device didn't pick up

   3       the actual contents of other participants in the

   4       call?

   5                  A.          I guess it wouldn't have because it was

   6       just recording what I could hear.

   7                  Q.          Okay.          And when you had it on the -- on

   8       the speakerphone, you said there -- there was often

   9       people there from all over the country?

 10                   A.          Yes.

 11                   Q.          Do you know if there were people there

 12        from California?

 13                   A.          I couldn't remember exactly who was on the

 14        call each day when these phone calls happened daily.

 15                   Q.          Okay.          Did you take any steps to determine

 16        where the other participants in the call were located

 17        when the call was going on?

 18                   A.          I think they would usually say where they

 19        were coming from at the beginning.                                         But like I said,

 20        these were -- I mean, these were big phone calls, big

 21        conferences.

 22                   Q.          Okay.

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   44 of 69   8/10/2018
                                                      Washington, DC                                               Page 89


   1                              MR. SANDLER:                 I'd ask that this be marked

   2       as the next one.

   3                                        (Maass Exhibit No. 15 was marked for

   4                                        identification.)

   5       BY MR. SANDLER:

   6                  Q.          Showing you what's been marked as

   7       Exhibit 15, was this the report you did of your

   8       activities as an intern at Democracy Partners on

   9       September 26th, 2016?

 10                   A.          Yeah, must have been.

 11                   Q.          Okay.          And again, under target name,

 12        location, contact info, it says, "Daily bracketing

 13        phone call with DP, HFA and DNC.                                       Mike Lux, founder

 14        of Progressive Strategies and political consultant

 15        for DNC."

 16                               Do you see that?

 17                   A.          I do.

 18                   Q.          And when it says "target name Mike Lux,"

 19        you're saying Mike Lux wasn't -- wasn't targeted for

 20        your investigation, you just happened to be able to

 21        speak with him?

 22                   A.          Yeah.

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   45 of 69   8/10/2018
                                                      Washington, DC                                               Page 90


   1                  Q.          Did you have any reason to believe when

   2       you secretly recorded Mike Lux that he was planning

   3       any unlawful activities?

   4                  A.          I hadn't heard of him before and --

   5       really, so -- I mean, like I said before, I was just

   6       there to get information.                               I don't -- guess I don't

   7       know what I knew before.                              I don't know what I knew

   8       before, what I thought.

   9                  Q.          You didn't have any reason to believe that

 10        he had engaged in any unlawful activity?

 11                   A.          I don't remember if I thought he was

 12        involved or not before I started my internship.

 13                   Q.          Did you -- during your internship, did you

 14        discover Mr. Lux engaging in -- planning in or

 15        engaging in any unlawful activities?

 16                   A.          No, Mike wasn't involved in a lot.

 17                   Q.          Okay.          Let me -- let me get into the text

 18        of your report here.

 19                   A.          Is that the same report?

 20                   Q.          Yes, it's Maass Exhibit 15, September

 21        26th.

 22                   A.          That looks different.

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   46 of 69   8/10/2018
                                                      Washington, DC                                               Page 91


   1                  Q.          No, it's the same -- the form I gave it to

   2       you in is the one we're working off of.                                              It's the

   3       same.

   4                              MR. CALLI:               Objection.

   5                              THE WITNESS:                 Why is there a picture on

   6       yours and not on ours?

   7                              MR. SANDLER:                 I have -- this is PVA 6308.

   8       This is a different one?

   9                              MR. CALLI:               Yes.

 10                               MR. SANDLER:                 What do you have, 1181?

 11                               MR. CALLI:               Yes.

 12                               MR. SANDLER:                 Okay.          I'll use that one.

 13        Sorry about that.                       All right.

 14        BY MR. SANDLER:

 15                   Q.          Let me go to -- ask you to look, then, at

 16        the second page, which has PVA 11882 at the bottom.

 17        If you look at the first full paragraph, it says, "I

 18        was able to listen to the 1:00 p.m. call still and

 19        they said a couple of interesting things."

 20                               And that was the -- was that the day's

 21        bracketing call?

 22                   A.          Yeah.

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   47 of 69   8/10/2018
                                                      Washington, DC                                               Page 92


   1                  Q.          And it says, "They have weekly calls about

   2       social media with the Hillary campaign where they

   3       talk about how to control the narrative of social

   4       media, and they mentioned a 'secret war room' where

   5       they discuss these things with other organizations

   6       like Planned Parenthood."

   7                              Do you see that?

   8                  A.          Mm-hmm.

   9                  Q.          And when you -- did you understand the

 10        term "secret war room" to mean a war room, the

 11        existence of which the DNC wanted to keep

 12        confidential?

 13                   A.          Sorry, can you say that again or explain?

 14                   Q.          Did you understand the term "secret" to

 15        mean that -- to refer to the existence of a war --

 16        "secret war room" to refer to the existence of a war

 17        room, the existence of which the DNC wanted to keep

 18        confidential?

 19                   A.          Yeah.          But I don't know -- it's hard to

 20        say if they meant an actual location or if that was

 21        just what they were saying.

 22                   Q.          Right.           But I didn't ask you about a

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   48 of 69   8/10/2018
                                                      Washington, DC                                               Page 93


   1       location, I'm asking if you thought that the

   2       existence of the war room was going to be secret when

   3       they said "secret war room."

   4                  A.          I guess this they labeled it secret, they

   5       probably meant secret.

   6                  Q.          And secret is confidential, right?

   7                  A.          I mean, similar.

   8                              MR. SANDLER:                 Let me ask that this be

   9       marked as the next exhibit.

 10                                         (Maass Exhibit No. 16 was marked for

 11                                         identification.)

 12        BY MR. SANDLER:

 13                   Q.          Let me know when you've finished looking

 14        at this.

 15                   A.          Okay.

 16                   Q.          And now just -- it looks like this --

 17        these e-mails are in kind of reverse, you know,

 18        chronological order so that the first one is actually

 19        on the third page.

 20                   A.          Yeah, that's how it works.

 21                   Q.          Right.           Okay.         So looking at the third

 22        page, the first e-mail is then from Robert Creamer,

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   49 of 69   8/10/2018
                                                      Washington, DC                                               Page 94


   1       September 28th, to Jenna Price, Eric Walker and

   2       Angela Brandt, subject:                             Wanted to loop you guys in

   3       together.

   4                              It says, "Angela is a new intern at our

   5       office.            Please be in touch with her to let her know

   6       how she could be useful with press calls or clips."

   7                              Do you see that?

   8                  A.          Uh-huh.

   9                  Q.          And who is Eric Walker?

 10                   A.          Worked for the DNC.

 11                   Q.          And how about Jenna Price?

 12                   A.          Also worked for the DNC.

 13                   Q.          Okay.          And then did you wind up actually

 14        meeting with either of them at the DNC?

 15                   A.          I remember meeting with Jenna Price.

 16                   Q.          Okay.          And when was the first time you met

 17        with Jenna Price?

 18                   A.          I don't know the first time.

 19                   Q.          Okay.          And when -- the first time you went

 20        to the DNC, was Bob Creamer with you?

 21                   A.          Yes.

 22                   Q.          And did he introduce you to the -- how did

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   50 of 69   8/10/2018
                                                      Washington, DC                                               Page 95


   1       you get in the building, the security guard?

   2                  A.          He brought me in and around security.

   3                  Q.          Okay.          All right.               And were there times

   4       that you went to the DNC without Mr. Creamer?

   5                  A.          Yes.

   6                  Q.          And did they let you in because they

   7       recognized you?

   8                  A.          No.

   9                  Q.          You had to present an ID?

 10                   A.          Like everyone mostly did.

 11                   Q.          Okay.          And -- let me see.                       Did you wind up

 12        doing -- what work did you wind up doing physically

 13        at the DNC, if any?

 14                   A.          Well, the first day I counted signs.

 15                   Q.          Okay.

 16                   A.          And after that, as is laid out in this

 17        e-mail, I did help pull clips of the bracketing.

 18                   Q.          Okay.          And those were clips of -- in that

 19        case, those were clips of events that had already

 20        taken place, right?

 21                   A.          Yes.

 22                   Q.          Because they were -- they were reported on

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   51 of 69   8/10/2018
                                                      Washington, DC                                               Page 96


   1       in the press.

   2                  A.          They weren't clips of things that hadn't

   3       happened yet.

   4                  Q.          Okay.          All right.

   5                              MR. SANDLER:                 Now, let me ask that this be

   6       marked as the next exhibit.

   7                                        (Maass Exhibit No. 17 was marked for

   8                                        identification.)

   9       BY MR. SANDLER:

 10                   Q.          Let me know -- this is 17.                                Let me know

 11        when you are finished with this.

 12                               Showing you what's been marked as Maass

 13        Exhibit 17, again, it says, "Target name/location/

 14        contact info:                  Jenna Price, press for DNC."

 15                               "Target" means you just happened to be

 16        talking to her that day, right?

 17                   A.          Yes.

 18                   Q.          She hadn't done anything wrong that you

 19        knew about, right?

 20                   A.          What do you mean by that?

 21                   Q.          Ever engaged in any illegal activities

 22        that you were aware of?

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   52 of 69   8/10/2018
                                                      Washington, DC                                               Page 97


   1                  A.          Not that I knew of.

   2                  Q.          How about planning illegal activities?

   3                  A.          Not planning illegal activities that I

   4       knew of.

   5                  Q.          Okay.          And if you -- if you go down to

   6       the -- the text, the second paragraph says, "I then

   7       worked with the DNC."

   8                              Is that -- were you over at the DNC that

   9       day physically?

 10                   A.          I think so, yes.

 11                   Q.          Okay.          And if you look at the third

 12        paragraph of the text, the summary, it says, "I then

 13        went to the DNC so Jenna Price could show me how to

 14        use the programs.                       An intern named Ross Terry, who

 15        was probably the most clueless intern I've ever met,

 16        showed me how to use the tracking program and I sat

 17        down and spoke with Jennifer a little bit."

 18                               What was the tracking program?

 19                   A.          That -- that's the -- grabbing the clips.

 20                   Q.          So it's an application that compiles press

 21        clips?

 22                   A.          Well, it's -- yeah, yeah.                               It's used by a

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   53 of 69   8/10/2018
                                                      Washington, DC                                               Page 98


   1       lot of people.

   2                  Q.          Okay.          The next line says, "She told me

   3       about the bus program the DNC is doing that is a

   4       secret until Sunday when they start."

   5                              What did she tell you about the bus

   6       program?

   7                  A.          I mean, I assume that it was what my next

   8       line is, that they'll be sending out buses of

   9       staffers to events to help coordinate the protests

 10        and press conferences.

 11                   Q.          And when you wrote that she told you it's

 12        a secret until Sunday when they start, you understood

 13        that she meant that it would be confidential until it

 14        actually happened, right?

 15                   A.          That nobody knew about it until it

 16        actually happened.

 17                   Q.          And if you go over to the next page, the

 18        timestamp 8:00 --

 19                   A.          Okay.

 20                   Q.          -- "Jenna Price, DNC:                           We're actually

 21        launching a bus tour.                           It's kind of a secret, so

 22        don't tell anybody about it.                                   Bob is aware of it, but

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   54 of 69   8/10/2018
                                                      Washington, DC                                               Page 99


   1       I don't know how much he knows about it, so I

   2       wouldn't bring it up to him either.                                          But we're going

   3       to have two buses going across the country for three

   4       weeks and our team is going to be on the bus.                                                    So

   5       we're going to be doing standup pressers and protests

   6       at all these stops around the country."

   7                              When she told you that you shouldn't even

   8       tell Bob about -- Bob Creamer about this bus tour,

   9       you understood she meant to keep it confidential

 10        until it started, right?

 11                   A.          I mean, I think she meant until it starts

 12        and then everyone's going to know about it when it

 13        starts.

 14                   Q.          Okay.          But until it starts,

 15        keep confidential.

 16                   A.          Until it starts that week it looks like.

 17        So, I mean, this is just something that they didn't

 18        want it to be announced until it happened, and it was

 19        not announced until it happened.

 20                   Q.          Okay.

 21                               MR. SANDLER:                 Let me ask that this be

 22        marked as the next exhibit.

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   55 of 69   8/10/2018
                                                      Washington, DC                                              Page 110


   1       saying."

   2                              Did you -- when you tried to listen to

   3       what they were saying, was it your understanding that

   4       they intended to keep that meeting confidential?

   5                  A.          I mean, they were sitting in a glass

   6       conference room that anybody could have seen.

   7                  Q.          Anybody walking in off the street?

   8                  A.          Anybody walking through the office, and

   9       there were people who would walk in and out of the

 10        office.

 11                   Q.          And do you believe there were people

 12        walking in and out of the office who weren't

 13        authorized to be there by somebody who was already

 14        working there?

 15                   A.          I guess -- it would be hard for me to say.

 16        I didn't know everybody who walked in and out.

 17                   Q.          Okay.          You didn't have any reason to

 18        believe that strangers had walked in off the street

 19        and saw what was going on in that conference room,

 20        right?

 21                   A.          I -- like I said, I don't know who would

 22        have seen that.

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   56 of 69   8/10/2018
                                                      Washington, DC                                              Page 111


   1                  Q.          And do you think it's reasonable to

   2       believe that a conversation between the campaign

   3       manager for one of the leading candidates and a

   4       senior consultant to the DNC was intended to be

   5       confidential?

   6                              MR. CALLI:               You know, I think -- I'm just

   7       going to object to the form of the question.                                                    I think

   8       what you're dancing around is whether anybody told

   9       her anything, not -- not some fictitious implied

 10        duty.

 11                               MR. SANDLER:                 I'm not asking whether

 12        anybody told her anything.                                I'm asking --

 13                               MR. CALLI:               I know you're not.

 14                               MR. SANDLER:                 She said she wasn't invited

 15        into the meeting, "but I pretended to be working and

 16        tried to listen to what they were saying."                                                   And I

 17        was -- I'm just trying to get her understanding of

 18        the nature of the conversation that she was

 19        eavesdropping on.                       That's all.                I'm not asking what

 20        anybody told her.

 21                               THE WITNESS:                 Well, you can see what I

 22        heard written down.

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   57 of 69   8/10/2018
                                                      Washington, DC                                              Page 112


   1       BY MR. SANDLER:

   2                  Q.          Okay.          All right.

   3                              MR. CALLI:               I meant told her with regard

   4       to her duty of confidentiality, not told her as part

   5       of the meeting.                     I'm sorry.

   6                              MR. SANDLER:                 Excuse me?

   7                              MR. CALLI:               I was clarifying.                      I meant

   8       what anyone told her from Democracy Partners as far

   9       as her duty of confidentiality, not what anyone in

 10        the meeting told her.                           I was clarifying my objection.

 11                               MR. SANDLER:                 All right.               Let me ask that

 12        this be marked as the next exhibit.

 13                                         (Maass Exhibit No. 21 was marked for

 14                                         identification.)

 15        BY MR. SANDLER:

 16                   Q.          Okay.          Showing you -- have you had a

 17        chance to look at this?

 18                   A.          Yeah.

 19                   Q.          Okay.          Showing you what's been marked as

 20        Maass Exhibit 21, it is a -- it is from Angela

 21        Brandt -- e-mail from Angela Brandt, October 14th,

 22        2016, to Joe Halderman, subject:                                       Bracketing update

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   58 of 69   8/10/2018
                                                      Washington, DC                                              Page 113


   1       with attachment.                      And it says, "Attachments:                                Update

   2       9-21 docx."

   3                              Joe Halderman is who?

   4                  A.          He works at Project Veritas.

   5                  Q.          What's his position and title?

   6                  A.          Producer.              I think he's a producer is his

   7       title.

   8                  Q.          Was he your immediate supervisor at

   9       Project Veritas?

 10                   A.          I worked with Joe full time.

 11                   Q.          Okay.          And you're forwarding a message

 12        from Robert Creamer to you, which says, "Subject:

 13        Bracketing update - with attachment," right?

 14                   A.          Yeah.

 15                   Q.          And then if you look at the document

 16        behind it, do you recall if that was the attachment

 17        to this e-mail that -- that you sent to

 18        Mr. Halderman?

 19                   A.          Yeah, it must be.

 20                   Q.          Okay.          And the -- you sent this on --

 21        okay.          9/21.         All right.               I see.           You sent this on

 22        the 14th.              And you received this on September 21st,

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   59 of 69    8/10/2018
                                                      Washington, DC                                               Page 114


   1       right?

   2                  A.          Looks like it.

   3                  Q.          Okay.          And on September -- the memo is

   4       dated September 21st, 2016?

   5                  A.          Mm-hmm.

   6                  Q.          And it's the -- this memo discusses not

   7       only past bracketing events, but future bracketing

   8       events; that is, events that had to take place after

   9       September 21st, 2016, right?

 10                   A.          I don't see anything for after.

 11                   Q.          After September 21st?

 12                   A.          Oh, there is, yeah.                         It looks like there

 13        is.

 14                               MR. SANDLER:                 Okay.          All right.                Let me

 15        ask that this be marked as the next one.                                               Or

 16        actually, if you want to take -- we can take a lunch

 17        break.           I don't have a lot more, but if you want to

 18        break now, this is fine.

 19                               MR. CALLI:               Do you want to discuss -- in

 20        other words, if you have -- well, we need a break.

 21                               THE VIDEOGRAPHER:                       Off the record.                   The

 22        time is 11:57.

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   60 of 69   8/10/2018
                                                      Washington, DC                                              Page 115


   1                              (Recess.)

   2                                        (Maass Exhibit No. 22 was marked for

   3                                        identification.)

   4                              THE VIDEOGRAPHER:                       On the record.                   The

   5       time is 12:08.

   6       BY MR. SANDLER:

   7                  Q.          Okay.          I think that she had marked this as

   8       22.        Yeah, that's it.                     Okay.

   9                              Yeah.          If you would take a look at this

 10        and let me know when you've had a chance to look at

 11        it.

 12                               MR. CALLI:               Mr. Sandler, while she reads

 13        that, I have given a copy of the relevant page to the

 14        reporter on the designation of the deposition we

 15        discussed.               So I've requested that she add just on

 16        the first page of this the "Highly confidential -

 17        attorneys' eyes only."                            And then we have 30 days to

 18        reach an agreement with you to release that or which

 19        exact pages we want to apply it.

 20                               MR. SANDLER:                 Understood.                Agreed.

 21                               MR. CALLI:               Twenty-one you said, ma'am?

 22                               THE REPORTER:                  Twenty-two.

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   61 of 69   8/10/2018
                                                      Washington, DC                                              Page 116


   1                              MR. CALLI:               Twenty-two.                Thank you.

   2       Sorry.

   3                              THE WITNESS:                 Okay.

   4       BY MR. SANDLER:

   5                  Q.          Okay.          Showing you what's been marked as

   6       Maass Exhibit 22, this is a -- the bottom or first

   7       e-mail -- actually, it's at the end from Eric

   8       Black -- from Aaron Black on October 13th, subject:

   9       Re:        Trump offices in battlegrounds.

 10                               And then if you go to the first page,

 11        there's an e-mail from Aaron Black to Angela Brandt,

 12        Friday, October 14th at 11:38 a.m., subject:                                                    Re:

 13        Trump offices in battlegrounds," and then there's --

 14        under it is, "List of counter-Trump dates/locations

 15        activity."

 16                               Do you see that?

 17                   A.          Mm-hmm.

 18                   Q.          And did you receive this e-mail from Aaron

 19        Black on October 14th?

 20                   A.          Looks like it.

 21                   Q.          And why would you have been receiving a

 22        list of counter-Trump dates and locations?                                                   Why would

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   62 of 69   8/10/2018
                                                      Washington, DC                                              Page 117


   1       Aaron Black be sending that to you?

   2                  A.          I don't know exactly.                           Maybe he wanted me

   3       to help with research.

   4                  Q.          You don't remember for what purpose he

   5       sent it to you?

   6                  A.          No.

   7                  Q.          Okay.          And if you look at the second page,

   8       you see under the -- at the top of the page it says

   9       "Tampa"?

 10                   A.          Yeah.

 11                   Q.          And then it says "Orlando"?

 12                   A.          Yep.

 13                   Q.          And under that it says, "Visibility in

 14        press conference 10/15/2016 9:30 a.m."

 15                               Do you see that?

 16                   A.          Yes.

 17                   Q.          Do you know, had the -- had that been --

 18        that press conference and event been announced yet on

 19        October 14th publicly?

 20                   A.          I don't know.

 21                   Q.          Okay.          And at the top of the first page is

 22        an e-mail from Angela Brandt to Joe Halderman,

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   63 of 69   8/10/2018
                                                      Washington, DC                                              Page 118


   1       forward:             Trump offices in battlegrounds.

   2                              You forwarded this list of counter-Trump

   3       dates/locations activity to Mr. Halderman on October

   4       14th, right?

   5                  A.          Yes.

   6                  Q.          For what purpose did you forward him this

   7       information from Mr. Black?

   8                  A.          I'm pretty sure I forwarded every single

   9       e-mail from the investigation on that day just so we

 10        would have copies of it.

 11                   Q.          Okay.          And was there some particular

 12        reason that you thought Project Veritas should have a

 13        copy of a list of future counter-protests?

 14                   A.          Just every single thing that I had been

 15        given I passed along.                           I'm pretty sure we didn't have

 16        anything to do with this press conference.                                                   It was

 17        just part of the information we had gathered.

 18                               MR. SANDLER:                 Okay.          Let me ask that this

 19        be marked as the next exhibit.

 20                                         (Maass Exhibit No. 23 was marked for

 21                                         identification.)

 22                               THE WITNESS:                 Okay.

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   64 of 69   8/10/2018
                                                      Washington, DC                                              Page 119


   1       BY MR. SANDLER:

   2                  Q.          Okay.          This video summary -- showing you

   3       what's been marked as Maass Exhibit 23, this is a PV

   4       video summary form, but under "Date video was

   5       obtained" there's no date.

   6                              Do you know what date this was for?

   7                  A.          No, sorry, I don't remember.

   8                  Q.          And if you look at the second page,

   9       it's -- under "Summary" -- "Script/operation,"

 10        "Summary/screenshots," the second full paragraph on

 11        that page says, "I went to a meeting that Laura

 12        called TOW at the Communication Workers of America

 13        HQ."

 14                               Is Laura -- is that supposed to be Lauren

 15        Windsor?

 16                   A.          I think so.

 17                   Q.          And what's TOW?

 18                   A.          I don't know.

 19                   Q.          Okay.          And does -- does this indicate that

 20        this was the day you went to the meeting at the

 21        Communication Workers headquarters?

 22                   A.          I'm going to say it is because I said I

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   65 of 69   8/10/2018
                                                      Washington, DC                                              Page 120


   1       went to a meeting at the Communication Workers of

   2       America.

   3                  Q.          And when you -- before you went to this

   4       meeting, were you told what the meeting was about?

   5                  A.          I don't remember what Lauren told me about

   6       the meeting.

   7                  Q.          Did Lauren tell you that Celinda Lake

   8       would be presenting a polling briefing?

   9                  A.          I don't think so.

 10                   Q.          Did you know you were going to listen to a

 11        polling briefing from Celinda Lake before you went to

 12        the meeting?

 13                   A.          I don't think so.

 14                   Q.          Did -- did you know who Celinda Lake was

 15        before you went to the meeting?

 16                   A.          Nope.

 17                   Q.          What did you learn about who Celinda Lake

 18        was?

 19                   A.          I learned her name and her title.                                        Her

 20        name and her title.

 21                   Q.          Oh, okay.              And you taped the briefing --

 22        the polling briefing that Celinda Lake gave, right?

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   66 of 69   8/10/2018
                                                      Washington, DC                                              Page 121


   1                  A.          I was recording during the conversation --

   2       during the meeting.

   3                  Q.          And for what purpose were you recording

   4       the conversation of a polling briefing about Wall

   5       Street issues and how they were playing in various

   6       races?

   7                  A.          Yeah.          I mean, I had my camera running for

   8       just about everything.

   9                  Q.          You indicated before that you had turned

 10        off the camera when you first went in there, right?

 11                   A.          Yes.

 12                   Q.          Okay.          And I guess my question is why did

 13        you turn it back on?

 14                   A.          Because it was part of the investigation.

 15                   Q.          And why was a polling briefing by Celinda

 16        Lake of the -- to the Communications Workers -- or I

 17        guess to a union group about a poll commissioned by

 18        the Communication Workers a subject of the

 19        investigation?

 20                   A.          I didn't know what was going to be said or

 21        when it was going to be said.                                    And I was with Lauren

 22        Windsor, who was part of the investigation.                                                   So I

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   67 of 69   8/10/2018
                                                      Washington, DC                                              Page 122


   1       just had my camera running at all times just in case.

   2                  Q.          And so the -- it's okay to -- in your

   3       view, it was okay to secretly tape a polling briefing

   4       commissioned by a union -- a briefing of the people

   5       who commissioned it because Lauren Windsor was with

   6       you?

   7                  A.          I was just recording what I was doing.                                          I

   8       don't really think I cared that much about the

   9       polling briefing.                       It just happened to be going on

 10        while I was with Lauren Windsor.

 11                   Q.          And was this tape provided to Project

 12        Veritas the same -- the night of the day that you

 13        took it?

 14                   A.          I don't know if it was the day of.

 15                   Q.          Would it have been at the latest the day

 16        after?

 17                   A.          It would have been when I got back to

 18        New York and gave them the tape.

 19                   Q.          Didn't you provide the tapes to them every

 20        day after you took the tape?

 21                   A.          Some -- I usually just handed it to them.

 22                   Q.          Okay.          Have you had a chance to look

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Case
Allison Marie1:17-cv-01047-ESH
             Maass                     Document
                        Highly Confidential               68-22
                                            - Attorneys' Eyes         Filedto06/03/19
                                                              Only - Pursuant                 Page
                                                                              Confidentiality Order   68 of 69   8/10/2018
                                                      Washington, DC                                              Page 123


   1       through this -- this document?

   2                  A.          Yes.

   3                  Q.          Is there anything that you see in this

   4       document that you believe should be reported or

   5       exposed that is -- you know, what would be the basis

   6       for secretly recording a polling briefing?

   7                              MR. CALLI:               Objection as to the form of

   8       the question.

   9                              THE WITNESS:                 Can you rephrase?

 10        BY MR. SANDLER:

 11                   Q.          Sure.          I want to know what you discovered

 12        in recording this meeting -- this briefing -- polling

 13        briefing at the Communication Workers of America that

 14        you believed justified secretly recording it.                                                    That's

 15        my question.

 16                   A.          So I recorded everything that I did during

 17        this investigation.                         I just happened to be invited to

 18        this meeting and I was rolling.                                      And if you go

 19        through, you see they talk about being a little

 20        dishonest about the facts of the poll, if you read my

 21        summary.             I talk about how they say they're going to

 22        change the numbers or, you know, they should phrase

                                             Alderson Court Reporting
1-800-FOR-DEPO                                                                       www.AldersonReporting.com
Case 1:17-cv-01047-ESH Document 68-22 Filed 06/03/19 Page 69 of 69
